DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2021 has been entered.
 
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ Amendment/Response dated 08/04/2021 is acknowledged.  In the Amendment, claims 37 and 38 were newly added.  Claims 1, 3, 5-10, 12, 15-27, 37, and 38 have been examined in this action.  Applicants’ arguments were found to be partially persuasive, and the previous rejections under 35 U.S.C. 103 have been withdrawn (see Response to Arguments below).  The following rejections are newly applied and constitute the complete set of rejections currently being applied to the present application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-10, 12, 15-27, 37, and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention. 
Claims 1, 3, 5-10, 12, 15-27, 37, and 38 are directed to wound dressing compositions comprising: a chitosan, chitosan salt or chitosan derivative; an anionic surfactant selected from sodium dodecyl sulphate, ammonium lauryl sulphate, dioctyl sodium sulfosuccinate, potassium lauryl sulphate, sodium dodecylbenzenesulfonate, sodium laureth sulphate, sodium myreth sulphate, sodium pareth sulphate, and combinations of any two or more thereof; a copolymer comprising a non-ionic triblock copolymer composed of a central hydrophobic chain of poly(propylene oxide) flanked by two hydrophilic chains of poly(ethylene oxide); and a physiologically acceptable acid in an amount of between 15% and 55% by weight of the wound dressing composition; wherein the wound dressing composition forms a gel upon contact with a fluid from a human or animal body, and is able to maintain gel integrity for at least about 24 hours.
e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984) (Holding that a claim was not adequately described because the specification did 'little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.').  Broad terms with functional limitations such as "forms a gel upon contact with a fluid from a human or animal body” and “able to maintain gel integrity for at least about 24 hours", however, may not suffice to meet the written description requirement.
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, 
 In the instant case, the scope of claims 1, 3, 5-10, 12, 15-27, 37, and 38 contains structural components of wound dressings including any type of physiologically acceptable acid in an amount of between 15% and 55% by weight, and encompasses functional limitations of: “forms a gel upon contact with a fluid from a human or animal body” and “able to maintain gel integrity for at least about 24 hours”.  However, these functional limitations are not supported by the instant specification.  The following examples in the instant specification allude to the claimed functional effects of forming a gel upon contact with a fluid from a human or animal body and maintaining gel integrity for at least about 24 hours for wound dressings comprising, among other constituents, specific amounts of lactic acid.
Page 18 of the instant specification describes a wound dressing comprising 18.7% lactic acid, 2% SDS, and 2% Poloxamer 188 which maintains gel integrity over multiple days, demonstrates excellent fluid handling properties in saline and simulated wound fluid, including an absorbance under compression of 32 g/100cm2 and a level of fluid retention under compression of 85%.  Also, page 19 of the instant specification describes a wound dressing comprising 21.7% lactic acid, 2.1% SDS, and 2.1% Poloxamer 188 which maintains gel integrity over multiple days and demonstrates 2 and a level of fluid retention under compression of 89%.  The instant specification further states that a chitosan wound dressing as claimed containing a higher level (>25%) of lactic acid is associated with gel collapse due to the degradation of the chitosan (see page 17).
The working examples in the instant specification require specific amounts of lactic acid, which is not recited in instant claim 1.  There is no evidence or implicit suggestions that the claimed functional effects of forming a gel upon contact with a fluid from a human or animal body and maintaining gel integrity for at least about 24 hours are preserved upon the substitution of lactic acid for alternative acids encompassed by the expansive genus of “physiologically acceptable acid” recited in the claims.  Moreover, there is no evidence or implicit suggestions that the claimed functional effects of forming a gel upon contact with a fluid from a human or animal body and maintaining gel integrity for at least about 24 hours are preserved throughout the entire claimed range of between 15 wt. % to 55 wt. % physiologically acceptable acid recited in claim 1.  To the contrary, as noted above, the instant specification states that a chitosan wound dressing as claimed containing a higher level (>25%) of lactic acid is associated with gel collapse.  Because the recited functional characteristics do not follow from (i.e., are not inherent properties of) the structure recited in the claim, it is not reasonably clear that Applicants are in possession of the invention as claimed.  
As disclosed above, the description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 
The remaining dependent claims have been rejected for being dependent on rejected independent claims and not overcoming the above-stated rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-10, 12, 15-27, 37, and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for wound dressing compositions that form a gel upon contact with a fluid from a human or animal body and are able to maintain gel integrity for at least about 24 
Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth factors to consider when assessing if a disclosure would have required undue experimentation. The applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
The predictability or unpredictability of the art: The instant claimed invention is highly unpredictable since one skilled in the art would recognize the breadth of the instant claims encompass wound dressings comprising, among other constituents, a broad range (between 15 wt. % and 55 wt. %) of any physiologically acceptable acid.  As stated in the instant specification, a chitosan wound dressing with low levels of lactic in situ without the gelling properties of the chitosan (see page 17).  As such, one skilled in the art would understand the ability of a chitosan wound dressing as claimed to form a gel upon contact with a fluid from a human or animal body and maintain gel integrity for at least about 24 hours as being highly unpredictable.
The breadth of the claims: The instant claims are deemed very broad since these claims read on wound dressings comprising, among other constituents, a broad range (between 15 wt. % and 55 wt. %) of any physiologically acceptable acid.
The amount of direction or guidance presented, and the presence or absence of working examples: It has been established that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839 166 USPQ 18, 24 (CCPA 1970).  There is minimal discussion in the specification that wound dressing compositions comprising, among other constituents, any physiologically acceptable acid in an amount between 15 wt. % and 55 wt. % would form a gel upon contact with a fluid from a human or animal body and be able to maintain gel integrity for at least about 24 hours as claimed.  As noted above, the examples described on pages 18-19 of the instant specification allude to the claimed functional effects of forming a gel upon contact with a fluid from a human or animal body and maintaining lactic acid.  Furthermore, there is minimal discussion in the specification that would indicate that wound dressings comprising, among other constituents, a broad range (between 15 wt. % and 55 wt. %) of any physiologically acceptable acid as claimed would form a gel upon contact with a fluid from a human or animal body and maintain gel integrity for at least about 24 hours.
Therefore, in view of the Wands factors as discussed above, particularly the unpredictability of the art and amount of direction or guidance presented, Applicants fail to reasonably provide enablement for wound dressing compositions that form a gel upon contact with a fluid from a human or animal body and are able to maintain gel integrity for at least about 24 hours comprising, among other claimed constituents, any physiologically acceptable acid in an amount between 15 wt. % and 55 wt. %.

Response to Arguments
Claim Rejections under 35 U.S.C. 103
Applicants argue that Vikhoreva teaches the addition of sodium dodecyl sulphate to chitosan films, and that skilled artisan would only have understood from Vikhoreva that the observed benefits are in relation to the addition of sodium dodecyl sulphate to a chitosan film, and not a chitosan powder, as taught in Hardy (see pages 10-11 of Response).  Applicants state that Hardy teaches a skilled artisan away from modifying the absorbent properties of a dressing because the absorbent properties are crucial to the performance of the dressing, and argue that the addition of sodium dodecyl sulphate to the chitosan powder of Hardy would render the dressing unsuitable for its intended 
The Examiner agrees with Applicants that a skilled artisan would not have had a reasonable expectation of success in modifying the chitosan powder (or fiber dressing incorporating a chitosan powder) dressing in Hardy with sodium dodecyl sulphate to achieve the observed benefits of Vikhoreva, and this argument was found to be persuasive in overcoming the prima facie case of obviousness.  While the previous rejections under 35 U.S.C. 103 have been withdrawn, the Examiner notes the new rejections (see above) of the claims under 35 U.S.C. 112 (written description and enablement).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615